Citation Nr: 1453281	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  06-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain prior to December 19, 2007, in excess of 40 percent from December 19, 2007, through August 2, 2010, and in excess of 20 percent thereafter.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for a cervical strain. 

3.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches. 

4.  Entitlement to service connection for left carpal tunnel syndrome. 

5.  Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefit Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from July 1997 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of the evaluation of migraine headaches was previously decided in a Board decision of May 2012.  The Board granted a disability rating of 30 percent denying entitlement to a rating in excess of 30 percent.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  That same month, the RO implemented the Board's decision via a rating decision.  In February 2014, in a memorandum decision, the court vacated the portion of the Board's decision that denied an evaluation in excess of 30 percent and remanded the issue for readjudication.  Therefore, the issue of entitlement to a disability rating in excess of 30 percent is again before the Board.  

The remaining issues were previously remanded by the Board in May 2012, June 2013 and December 2013 for further development.  



FINDINGS OF FACT

1.  Prior to December 19, 2007, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees, without evidence of ankylosis or incapacitating episodes requiring doctor prescribed bed rest.

2.  From December 19, 2007 to August 2, 2010, the Veteran's lumbar spine disability has been manifested by forward flexion no greater than 30 degrees, without evidence of ankylosis or incapacitating episodes requiring doctor prescribed bed rest.

3.  From August 3, 2010, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees, without evidence of ankylosis or incapacitating episodes requiring doctor prescribed bed rest.

4.  Resolving doubt in favor of the Veteran, her service-connected low back disability has been productive of neurologic impairment of the bilateral lower extremities that results in disability analogous to mild incomplete paralysis of the sciatic nerve. 

5.  The Veteran's cervical spine disability is productive of nearly full ranges of motion with pain near the endpoints of ranges; there is no evidence that the cervical spine strain is productive of: forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or of incapacitating episodes.

6.  Resolving all doubt in the Veteran's favor, her service connected migraine headaches are manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

7.  The evidence of record does not demonstrate a current diagnosis of bilateral carpal tunnel syndrome.
CONCLUSIONS OF LAW

1.  Prior to December 19, 2007, the criteria for an evaluation in excess of 20 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2013).

2.  From December 19, 2007 to August 2, 2010, the criteria for an evaluation in excess of 40 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2013).

3.  From August 3, 2010, the criteria for an evaluation in excess of 20 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2013).

4.  The criteria for separate 10 percent ratings, and no more, for radiculopathy in each lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).

5.  The criteria for a schedular rating in excess of 10 percent for cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2013).

6.  Throughout the appeal period, the criteria for a 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2013).

7.  The criteria for entitlement to service connection bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2008), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit Court held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In an August 2004 letter the Veteran was provided adequate notice as to the evidence needed to substantiate her claim.  She was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on her behalf; it also in essence told her to provide relevant information which would include that in her possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Board notes that notice as to the effective date and disability rating was not provided until May 2012 after the RO's decision.  However, the Board notes that the appellant was provided notice and allowed the opportunity to submit additional evidence.  Furthermore, the claim, was thereafter readjudicated in supplemental statements of the case of March 2013, July 2013 and May 2014; therefore, despite the timing error, there has been fundamental fairness.  

In regards to the claims for an increased disability rating for migraines, a lumbar disability and cervical disability, the Veteran disagreed with the initial rating assigned for her disability on appeal and did so within one year of the initial decision that granted service connection.  Therefore, the appeal arises from a claim for entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, VCAA notice requirements as to disability ratings were satisfied because the RO provided the Veteran with the notice as to assignment of disability ratings applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  Service medical records and outpatient medical records have been obtained.  The Veteran was afforded VA examinations.  While some of the examinations were previously deemed inadequate by the Board, subsequently adequate VA examinations were obtained pursuant to several Board remands.  As a whole, the examinations are thorough, and provide adequate clinical findings so as to allow the Board to adjudicate the issues addressed herein.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis

I. General Laws and Regulations, Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id. 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Migraine Headaches

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensably (zero percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  38 C.F.R. § 4.124a .

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In October 2004 the Veteran was afforded a VA examination regarding her migraine headaches.  The examination report notes that the conducting examiner reviewed the claims file and that the Veteran's migraine headaches appeared to be stress related and occurred 2 to 3 times per month.  However, she reported that the headaches were not apparently severe enough to cause her to miss work.  In regards to symptoms, she complained that her eyes hurt and that she had tried treatment with Imitrex; however, the medication increased her hypertension.  Accordingly, she treated her headaches with over-the-counter medications, such as Tylenol. 

Examination of the head and neck was unremarkable.  The examiner assessed migraine headaches, occurring 2 to 3 times per month, controlled with over-the-counter medication and causing no missed work. 

Of record is a March 2005 private treatment record from F.M., M.D.  The record documents that the Veteran complained of early morning headaches on a daily basis for almost 2 months, as well as occasional blurry vision.  A CT scan of the brain performed contemporaneously was normal.

In her August 2005 NOD, the Veteran related that she disagreed with the noncompensable evaluation assigned for her migraine headaches.  She noted that she had such headaches occurring 2 to 3 times per month, controlled with over-the-counter medications; however, she disagreed that she had missed no work due to the condition.  In this regard, she explained that she had to miss several hours of work on several occasions due to having to be sent home or lie down at work until the symptoms resolved.  She related that it took twice the recommended dosage of over-the-counter medication to control her migraines. 

In December 2007, the Veteran was again afforded a VA examination.  During the examination, the Veteran reported that since 1998 she had been experiencing headaches in the occipital area, which would sometimes become central and sometimes would localize on the left or right.  She described the headaches as sharp and 10/10 in severity.  She described the pain as like someone had tied a string around her head and was squeezing. She also reported photo and phonophobia during her headaches. 

In December 2010 the Veteran was last afforded a VA examination.  At this time, she reported similar headache symptomatology as before, but noted that in the past 2 years she had been under a tremendous amount of stress.  She complained of associated nausea, but no vomiting, blurring of vision, photophobia or phonophobia. She related that during her headache episodes that she would have to lie down and take Aleve.  The attacks were described as prostrating in nature and each episode would last from 4 to 6 hours before she was also able to get up and take care of business.  She had missed about 2 to 3 days of work over the past year.  In regards to the history of headaches, the Veteran reported increased frequency of such episodes, occurring 2 to 3 times per month, generally related to stress.  The examiner assessed migraine with continued symptoms with episodes about 2 to 3 times a month with mild to moderate disability associated therewith. 

In resolving any doubt in the Veteran's favor, the Board finds that a 50 percent evaluation is warranted.  The Board notes that the Veteran is certainly competent to relay her observations regarding her migraine symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  She has competently and credibly related that she regularly has 2 to 3 migraine headaches per month and that during these instances she is required to rest and take medication.  She has related having such symptoms since the inception of her claim.  Under these circumstances, the Board finds that the Veteran's disability picture with respect to migraine headaches approximates the criteria that provide for a disability evaluation of 50 percent for very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The Veteran has frequent headaches; they occur on average 2 to 3 times per month, consistent with the criteria for a 50 percent evaluation.  Moreover, the Veteran has reported early morning headaches on a daily basis for almost months.  The Veteran's description of the frequency of the headaches can be deemed to more nearly approximate to be very frequent.  Additionally, she has described that her two to three headaches a month require her to take medication and have complete rest.  She has also reported prostrating headaches attacks at least once a month.  Finally, she has reported that she has had to miss work due to her headaches.

Considering the evidence above and resolving all doubt in the Veteran's favor, the Board finds that the symptomatology described with the Veteran's migraine headaches more nearly approximates a 50 percent disability rating.  See 38 C.F.R. §§ 4.3and 4.7.  Indeed, her migraine headaches can be considered to more nearly approximate very frequent and prostrating.  The Board acknowledges that while the headaches have been reported to interfere with her work, this interference has not been shown to be severe.  However, the Veteran does not need to meet all of the requirements under a particular diagnostic code in order to be rated as such.  See 38 C.F.R. § 4.21.  In all, the Veteran's reported symptomatology more nearly approximates the rating criteria of a 50 percent disability rating. 

Fifty percent is the highest disability rating assignable under Diagnostic Code 8100.  The Board has considered whether a higher disability rating is warranted under any other potentially applicable rating criteria and finds that there are no other diagnostic codes which could provide a higher disability rating.

B.  Lumbar Strain

A July 2003 MRI shows that the Veteran has degenerative disc disease changes ay L4/5 and L5/S1 with posterior disc bulging/protrusion not associated with significant central canal or neural foraminal stenosis.  The posterior disc protrusion at L5/S1 does encroach on the descending L5 nerve roots bilaterally.  

At an October 2004 VA examination, the Veteran reported she injured her back in 1999 following a fall out of a chair and she subsequently had treatment, including physical therapy, epidural injection.  She uses crutches and occasionally a wheelchair if it is severe, and she also uses a TENS unit which help her symptoms.  On physical examination, range of motion of the thoracolumbar spine was forward flexion to 60 degrees with pain to 75 degrees; extension 15 degrees; lateral flexion 25 degrees bilaterally; and rotation 20 degrees bilaterally.  Straight leg rising is positive on the left to 40 degrees with pain to 45 degrees.  Straight leg rising was also positive on the right to 40 degrees with pain to 55 degrees.  She had problems balancing on her feet.  Achilles and patellar reflexes were absent.  Dorsalis pedis and posterior tibial pulses were also absent.  

In an NOD of July 2005, the Veteran reported that she experiences sciatic nerve pain on most days with tingling and numbness in her toes and painful intermittent spasms in her lower back.  She stated that on days she has spasms, she cannot bend at all.  

At a VA examination of December 2007 the Veteran reported severe pain radiating down the left leg which was throbbing and severe in nature.  The pain can become sharp and spastic and is a ten over ten in intensity.  It is aggravated by aerobic activities, lifting, bending, turning for prolong periods and high heeled shoes.  The Veteran reported using a TENS unit with relief.  She endorsed symptoms of tingling and numbness in her legs but denied incontinence of the bladder or bowel.  On physical examination there was reduced lumbar lordosis and tenderness to palpation over the L5 L4 region.  Range of motion was flexion limited to 30 degrees limited due to severe pain; extension to 15 degrees limited due to pain; left lateral flexion to 15 degrees limited due to pain; right lateral rotation and left lateral rotation to 15 degrees respectively and limited due to pain.  There was no further limitation on repeated range of motion due to pain, incoordination or lack of endurance.  An MRI revealed cortical disk herniation and degenerative disk changes at multiple levels.  An EMG of your upper and lower extremities was normal.

At a VA examination of August 2010 the Veteran reported back pain and spasm in the upper and lower back.  It presents as a sharp pain midline starting in the low back and going all the way upward that comes and goes.  Symptoms are aggravated by bending, climbing and lifting more than 5 to 10 pounds of weight, squatting or doing any heavy physical exertion.  At worst, the pain is 9 out of 10 and it lasts from a few hours to a few days.  She denied any incapacitating episodes in the past 12 months but reported flare ups almost twice a year over the last two years lasting a few days and associated with functional limitation.  She endorsed numbness in the legs but denied paresthesias of the leg or foot, or weakness of the bowel or bladder.  She reported being able to walk 40 minutes up to a mile or so.  She denied trauma, injury, hospitalization or surgery.  She denied any problems walking or with activities of daily living.

On physical examination there was tenderness to the lumbosacral area.  Normal curvature was maintained.  Range of motion was forward flexion to70 degrees; extension to 20 degrees; lateral flexion 20 degrees; and lateral rotation 20 degrees.  Straight leg raise was decreased to 70 degrees bilaterally.  Motor upper and lower extremity was 5/5.  Deep tendon reflexes were 2+.  The Veteran was able to do repetitive motion at the lumbosacral spine without undue worsening of pain, fatigability, lack of endurance or incoordination.  

At a June 2012 VA examination the Veteran reported worsening of pain since the last examination.  She noted the pain was now constant.  Flare-ups were noted to occur on a daily basis.  Range of motion was flexion to 60 with pain; extension to 30 with pain; bilateral lateral flexion to 25 degrees with pain; and bilateral rotation to 25 degrees with pain.  There was no additional loss of motion on repetitive use.  Functional loss after repetitive use included additional pain on movement.  There was normal strength and no muscle atrophy.  Deep tendon reflexes were normal as were sensory exams.  Straight leg rising was negative and there was no reported radicular pain.  X-rays of July 2010 showed mild disc disease and osteoarthritis of the lower lumbar spine.  

An opinion of March 2013 states that the mild change in clinical findings, from 2010 to 2012, are consistent with the Veteran's normal aging process and not aggravated beyond the natural aging process.  It was noted there was little to no changes in the range of motion of the lumbar spine; there was normal sensory, motor, muscle strength, reflexes and outcomes to the DeLuca criteria in the lumbar region.  

Most recently, the Veteran was afforded a VA examination in April 2014.  At the time, the Veteran reported that her symptoms have a tendency to radiate into the lower extremities with the left being greater than the right and with numbness into the toes.  The Veteran reported morning stiffness and pain that "is almost constant" and "worse with prolonged sitting and standing".  Physical examination showed localized tenderness and pain with palpation.  Range of motion was forward flexion to 65 degrees with pain; extension to 25 degrees with pain at 20 degrees; bilateral lateral flexion to 20 degrees with pain; and, bilateral lateral rotation to 25 degrees with pain.  There was no change in range of motion with repetitive use.  Additional functional loss was in the form of pain.  There was no muscle spasm, no abnormality of gait or spinal contour, and no guarding.  Muscle strength and tone was normal from the hips to the toes.  Deep tendon reflex of the knees and ankles was normal.  Sensory examination was normal from the upper anterior thigh in an L2 distribution through the foot and toes in an L5 distribution and straight leg raise was negative bilaterally.  The Veteran denied problems related to lower extremity constant pain and endorsed subjective complaints for lower intermittent pain, paresthesias and numbness, which were attributed to be in a sciatic nerve rout distribution pattern to a mild degree.  Current nerve conduction studies found normal motor nerve response in the right and left peroneal and tibial nerves, and normal sensory nerve response in the right and left sural nerves.  There was no electrophysiological evidence of any right or left lumbosacral radiculopathy being present by EMG/NSC and objective evidence on examination.  

Diagnostic Code 5010, for evaluation of arthritis due to trauma substantiated by x-ray findings, is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, multiple involvements of the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine function.  38 C.F.R. § 4.45.

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

The current General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome may be evaluated under either the above General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requested bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  As the Veteran in this case has not claimed or been shown to have incapacitating episodes due to her service-connected cervical and lumbar spine disabilities, the rating criteria under this formula is not applicable in this case and therefore will not be discussed any further.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

I. Prior to December 19, 2007

The Veteran seeks a disability rating in excess of 20 percent prior to December 19, 2007.  In order to warrant the next higher disability rating of 40 percent, the evidence must show that forward flexion of the lumbar spine is limited to 30 degrees or there is favorable ankyloses of the entire thoracolumbar spine.  

The evidence shows that prior to December 19, 2007, the Veteran's forward flexion of the lumbar spine, was at worst, 60 degrees when considering onset of pain as shown in the October 2004 VA examination.  Moreover, the reported symptoms do not approximate the equivalent of flexion limited to 30 degrees.  Additionally, repetitive use did not yield a change in range of motion or limitation of function equivalent to flexion limited to 30 degrees.  No examiner found weakness, fatigability, or incoordination.  Therefore, a disability rating in excess of 20 percent is not warranted for loss of motion or based on functional loss due to pain and other symptoms as contemplated by Deluca.

II. From December 19, 2007 to August 2, 2010

Regarding the period of time from December 19, 2007 to August 2, 2010, the Veteran is currently rated as 40 percent disabling.  In order to warrant an increased disability rating of 50 percent, the evidence must show unfavorable ankyloses of the entire thoracolumbar spine.  The evidence shows that throughout the period of time from December 19, 2007 to August 2, 2010, the Veteran has retained motion on his thoracolumbar spine and ankyloses, favorable or unfavorable, has not been shown.  Moreover, the evidence does not show an approximation of symptoms to the level of unfavorable ankyloses.  Additionally, repetitive use did not show functional loss equivalent to unfavorable ankylosis.  Therefore, a higher disability rating is not warranted for limitation of motion or based on functional loss due to pain and other symptoms as contemplated by Deluca. 

III.  From August 3, 2010

The Veteran's lumbar spine disability is currently rated as 20 percent disabling from August 3, 2010.  To warrant the next higher disability rating of 40 percent, the evidence must show that forward flexion of the lumbar spine is limited to 30 degrees or there is favorable ankyloses of the entire thoracolumbar spine.  

The evidence as noted above, does not show forward flexion limited to 30 degrees, favorable ankyloses of the thoracolumbar spine, or the functional equivalent of forward flexion to 30 degrees at any point from August 3, 2010.  Indeed, the evidence shows that motion has been shown throughout the appeal period, therefore ankyloses is not shown.  Moreover, forward flexion was at worst, 60 degrees when considering pain.  

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the entire appellate period.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 prior to December 19, 2007, in excess of 40 percent from December 19, 2007 to August 2, 2010, and in excess of 20 percent from August 3, 2010, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).  While the Veteran has asserted that the symptomatology associated with her service-connected disability was worse than reflected by the assigned ratings, the objective findings consistently fail to show that her disability meets the criteria for evaluations greater than the ones assigned; and the Board concludes that those findings outweigh her lay assertions regarding severity.

In this case, the Veteran also has described some sensory deficit in the lower extremities.  The Board finds the Veteran's assertions to be credible, despite the negative clinical findings.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As noted above, no examiner has found significant neurological deficits.  Moreover, there is no clinical objective findings of nerve involvement noted at the VA examinations.  Indeed, EMG tests have been consistently negative.  However, the Veteran is competent to report radiating pain and numbness of the lower extremities.  Additionally, VA outpatient treatment records throughout the appeal period note complaints of and treatment for radiculopathy of the lower extremities.  Significantly also, as noted above, an MRI of July 2003 showed disc protrusion with nerve encroachment at L5.  Therefore, resolving doubt in favor of the Veteran, separate 10 percent disability ratings are warranted for mild incomplete paralysis of the sciatic nerve in each lower extremity for the entire period under consideration in this appeal.  38 C.F.R. §§ 4.123, 4.124 (2013).  There is no indication that incomplete paralysis of the sciatic nerve of each lower extremity is more than mild throughout the appellate period to warrant disability ratings in excess of 10 percent.  While the Veteran is competent to describe radiating pain down each extremity, the consistent lack of significant objective findings weighs against granting separate ratings in excess of 10 percent for either lower extremity.

C.  Cervical Strain

The Veteran's service-connected cervical strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the diagnostic code for evaluating lumbosacral or cervical strain.  The General Rating Formula provides that disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013).

The General Rating Formula provides for a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Higher ratings are available for more severe symptoms.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spin:  Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a , Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of cervical spine disability, an unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

The Veteran seeks a disability rating in excess of the 10 percent disability rating in effect for her cervical strain.  The Board notes that in a rating decision of May 2014, the RO granted a separate disability rating for right arm radiculopathy related to the service connected cervical strain.  As a separate disability rating has already been awarded for the neurological manifestations associated with the cervical strain, the Board will only consider the orthopedic manifestations in the decision below. 

At an October 2004 VA examination forward flexion of the cervical spine was to 42 degrees with pain to 52 degrees, extension to 35 degrees; lateral flexion 30 degrees bilaterally with pain on the left to 45 degrees and right to 40 degrees; and, 
lateral rotation to45 degrees bilaterally without pain.  Combined range of motion was 262 degrees. 

At a December 2007 VA examination the Veteran reported a dull achy pain worse during the winter months that radiates to the shoulder.  She reported the pain sometimes becomes stiff and tight and is rated as eight out of ten in intensity.  The pain is aggravated by cold weather, lifting heavy objects and turning the head from side to side.  It is alleviated by using a the a heat pad. The Veteran also reported numbness and tingling in the hands due to this pain.  On physical examination there was no spasticity of the muscles or the neck area.  There was mild tenderness on palpation of C7.  Range of motion showed flexion to about 50 degrees; extension with pain starting at 30 degrees.  After 45 degrees it was limited with pain.  Right lateral flexion was about 30 degrees limited to pain.  Left lateral flexion was 40 degrees limited to pain.  Right lateral rotation was 80 degrees with pain at the end of the rotation.  There was no further limitation in range of motion due to pain, incoordination, or lack of endurance.  An MRI showed disc bulge at C4-5 and C5-6 resulting in mild stenosis of the spinal canal.  An EMG was within normal limits.

At a July 2010 VA examination the Veteran reported pain in the lower and upper back with flare ups.  On physical examination, forward flexion was 40 degrees; extension was 35 degrees; lateral flexion was to 40 degrees; and lateral rotation was to 70 degrees.  Motor lower extremity strength was 5/5 with no sensory deficit.  The Veteran was unable to go beyond these ranges of motion due to continued pain in the lower cervical area with associated muscle spasm.  The Veteran was able to do repetitive motion at the cervical without undue worsening of pain fatigability lack of endurance or incoordination noted.

At the June 2012 VA examination the Veteran reported daily flare-ups of her neck pain with movement.  Range of motion was forward flexion of 40 degrees with pain; extension to 45 degrees with pain; bilateral lateral flexion to 35 with pain; and, bilateral lateral rotation to 80 degrees with pain.  Range of motion remained the same after repetitive use.  There was functional loss in the form of pain on movement.  There was local tenderness on palpation. Strength was normal at 5/5 along all the plains.  Deep tendon reflexes were normal and there was no objective finding of radiculopathy.  The examiner noted that the cervical spine disability did not impact her ability to work.

At an April 2014 VA examination the Veteran reported pain which radiates to her head and right arm. Range of motion was forward flexion of 40 degrees with pain; extension to 40 degrees with pain; bilateral lateral flexion to 30 with pain starting at 25; and, bilateral lateral rotation to 75 degrees with pain starting at 70 on the right and 75 on the left.  Range of motion remained the same after repetitive use.  There was functional loss in the form of pain on movement.  Strength was normal at 5/5 along all the plains.  Deep tendon reflexes were normal and there was mild radiculopathy noted on the right side.  No other neurological deficits were noted.  The examiner noted that the cervical spine disability did not impact her ability to work.

At the outset, the Board notes that it has considered whether a staged rating is warranted, but finds that the disability picture has remained the same throughout the appellate period and a uniform rating is appropriate.  Upon review of the evidence above, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  Indeed, the evidence does not show that the Veteran's cervical strain is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees even when considering ranges of motion where pain starts.  While tenderness has been noted at times, there has been no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

There is no evidence at any time of any of these conditions so as to warrant a 20 percent rating on the basis of limitation of motion of the cervical spine, even after consideration of pain, weakness and other symptoms described in DeLuca.  A higher rating during that period is not warranted based on range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The preponderance of the evidence is against the grant of a schedular disability rating for cervical strain, in excess of 10 percent; there is no doubt to be resolved; and a higher rating is not warranted at any time. 

D.   Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116 . 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, and there is no indication that such symptoms for these disabilities, either alone or in combination, are outside those contemplated by the rating schedule.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. General Laws and Regulations, Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 .

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  The Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks entitlement to service connection for bilateral carpal tunnel syndrome.  After a review of the record, the Board finds the preponderance of the evidence is against the claim.

A review of her service treatment records reveals that the Veteran was recommended to use wrist splints in regards to complaints regarding arm pain and numbness.  An EMG performed in service was technically within normal limits, but given the borderline findings and the clinical history, the study was felt to provide subtle electrophysiologic evidence consistent with a diagnosis of Median Mononeuropathy across the wrist (CTS) on the right.  

In October 2004, the Veteran was afforded a VA examination.  The examination report notes that the claims file was reviewed in conjunction therewith and notes the Veteran's in-service history.  At this time, the Veteran was wearing a wrist splint on the left, which she related helped her symptoms.  Based on an examination and EMG study, the examiner assessed "[c]arpal tunnel syndrome, right and left, with no residual evidence objectively on EMG or physical."  The examiner did not attempt to account for the Veteran's symptoms, however.  Therefore, the Board places little probative weight on this opinion.

In her August 2005 NOD the Veteran noted that she had been assessed as having carpel tunnel syndrome in service.  She noted that as the result of that diagnosis she was fit with a wrist brace for the left hand and continued to have intermittent tingling and numbness in her hands and fingers. 

In her July 2006 Substantive Appeal, the Veteran continued to complain of intermittent tingling and numbness in her hands and fingers.  She also requested further VA examination to resolve the apparent positive EMG findings in service and the negative VA EMG findings.

A VA examination was conducted in June 2012.  At the time, the examiner found, based on findings of an EMG study, that the Veteran did not currently have carpal tunnel syndrome.  The examiner also provided an opinion that the Veteran's bilateral carpal tunnel syndrome is at least as likely as not caused by or related to active duty service as symptoms first started in service.  The Board found in a June 2013 remand, that the June 2012 examination and opinion are contradictory and required clarification.  The Board noted that, while the examiner provided a finding that there is no current medical evidence of carpal tunnel syndrome, she also provided a positive nexus opinion.  Moreover, while the examiner provided no diagnosis of carpal tunnel syndrome, she noted in the examination report that the Veteran does have symptoms associated with peripheral neuropathy and noted the same include intermittent pain, paresthesias and numbness.  The examiner, however, provided no explanation for the reported symptoms.  A clarification was requested.

A new opinion was obtained in July 2013.  At the time, the VA examiner stated that the Veteran's neurologic exam and EMG for bilateral upper extremities was normal at the time of the prior examination.  Therefore, there was no evidence of bilateral carpal tunnel syndrome.  However, in service the Veteran was diagnosed with carpal tunnel syndrome and given wrist splints.  Therefore, the diagnosis is bilateral carpal tunnel syndrome - not currently active.  The Board found the opinion inadequate and a new opinion was requested.

A new VA examination and opinion were obtained in April 2014.  At the time, after an examination of the Veteran, the examiner the examiner found there was no evidence of a peripheral nerve disability.  The examiner noted that the EMG in service was essentially normal and that the diagnosis of carpal tunnel syndrome was based on clinical findings.  The examiner further noted that there were additional EMG studies which showed no carpal tunnel syndrome, the most recent in 2012.  She concluded that there is no evidence to suggest a diagnosis of carpal tunnel syndrome in either wrist.  Given the normal 2002 upper extremity EMG, the right wrist symptoms reported in service could likely have been a manifestation of cervical right upper extremity radiculopathy.  In essence, the examiner concluded that there is no evidence of carpal tunnel syndrome.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In this case, the evidence of record does not provide any medical basis for holding that the Veteran has a current diagnosis of bilateral carpal tunnel syndrome.  While the Board recognizes that there is a diagnosis of carpal tunnel syndrome in service, post-service, the Veteran has not been found to have carpal tunnel syndrome.  Significantly, her EMG's have been noted to be normal and while she has reported symptoms of paresthesias , numbness and tingling of the upper extremities, the same have more recently been attributed to her cervical spine disability.  See April 2014 VA examination.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in her claim, the medical evidence of record does not show that the Veteran has a current diagnosis of carpal tunnel syndrome.  

The Board acknowledges that the July 2013 examiner noted a diagnosis of carpal tunnel syndrome.  However, it was noted the condition was inactive at the time.  Moreover, the Board previously found that the opinion and findings were inadequate as they were contradictory in nature.  Therefore, the July 2013 VA examination is not considered proof of CTS during the appeal period.  

There has been no competent and reliable diagnosis of bilateral carpal tunnel syndrome during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer , 3 Vet. App. At 225.  Accordingly, the benefits sought on appeal are denied.



ORDER

A rating in excess of 20 percent prior to December 19, 2007 for lumbar strain, is denied. 

A rating in excess of 40 percent from December 19, 2007 to August 2, 2010 for lumbar strain, is denied. 

A rating in excess of 20 percent from August 3, 2010 for lumbar strain, is denied. 

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for cervical strain, is denied.  

An initial disability rating of 50 percent for migraines is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Service connection for right carpal tunnel syndrome is denied.

Service connection for left carpal tunnel syndrome is denied. 

Separate 10 percent disability ratings for associated mild, incomplete paralysis of the sciatic nerve of each lower extremity are granted, subject to the pertinent legal authority governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


